Title: To Alexander Hamilton from Rufus King, [31 July 1798]
From: King, Rufus
To: Hamilton, Alexander



[London, July 31, 1798]
Dear Sir

You will believe that I have been much gratified with the late intelligence from home. France has calculated all her plans on our decisions, and the expectation that her friends if not more numerous, would be more active, and possess greater energy, than the friends of our Government—or rather she has believed that our Government like that of every country, that she has succeeded to overturn and enslave, would act with such timidity, and in so qualified a manner, that the Affections and support of the People would be easily withdrawn from, and even turned against, it. If the Govt. continues to speak and act with Decision, the People will become more and more united, and still better inclined to execute its purposes. This opinion should be taken in connection with an observation (the importance of wh. appears to me the greater the oftener I consider it) that I have suggested in more than one of my late letters. The composition of addresses, and the forming of volunteer associations, who will have nothing to do, are for the present well; but they will cease to be novelties, and soon become tiresome, and to be secure you must have some sufficient Object that will interest and employ the Passions of the Nation. The mere defensive system of the enemies of france has been a principal cause of her Success; and if we adopt the Error, we shall be exposed to greater Risques, than by a bold and active System, which exclusive of being the most certain means of Safety, would promise the acquisition of great and lasting Advantages.
The destiny of the new world, and I have a full and firm Persuasion that it will be both happy and glorious, is, in our Hands: we have a Right, and it is our Duty to deliberate, and to act not as secondaries, but as Principals. The object and the occasion are such as we ought not in respect to ourselves or others to suffer to pass unimproved.

I have nothing to observe in reference to the Subject of regret and complaint, mentioned in your last letters. You will not doubt that all the means in my Power have been employed to correct the mischief—they have served only to convince me that it is incorrigible—it is an evil too deeply rooted, and too powerfully protected to be cured; and it is something gained to know that it is so—if we are wise we shall hasten the event that will place the Remedy in our own Hands.
A frigate returning from malta to Toulon with Despatches and a general Officer has been captured by an Eng. frigate, and we are told that Buonaparte had sailed on his Expedition two Days before the Eng. fleet that pursues him arrived there—if so the french fleet is in great Danger. Many Persons think that great events depend on the success, or failure, of Buonaparte’s Expedition—all the late accounts from Paris say a new Storm is at hand, but none express a hope that the changes it may effect will make the condition of france or of others better. Gerry still hangs about the Directory!! At Rastadt the Congress continues, and the jealousies between Austria & Prussia artfully kept alive by the common Enemy, prevents that hearty union without which no successful cooperation will take place agt. france.
In Ireland the Rebellion is suppressed, and our Government will I hope have the power and the inclination to exclude those disaffected Characters who will be suffered to seek an asylum among us. England is more than ever united, and resolves with confidence in the superiority of her Resources to prosecute the war. There is no talk of Peace—nor is there any appearances wh wd. lead to an opinion that new overtures for the Purpose are likely soon to be made.
On the other hand france is undoubtedly extremely embarrassed any longer to find the money necessary to maintain her Army, and carry on the war.
Be so kind as to present my affectionate respects and congratulations to the Governor. I ought to write to him, but I consider a Letter to him or you as nearly the same.
With great truth and attachment I am   My Dear Sir   yrs &c
31. July. 1798


P.S. We have just heard that Gerry has recd. his Passport, at the close of Talleyrands Letter sending it, he says, tho the Directory as a measure of Precaution has laid an Embargo on all american vessels,  “telle est la repugnance du directoire à considerer les Etats unis comme Ennemis, que malgré leurs demonstrations hostiles, il veut attendre qu’il y soit irresistablement forcé par des Hostilités reelles.”

